United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 29, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60647
                           Summary Calendar


TEMITAYO O OLOFINJANA

                       Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                       Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A28 303 029
                         --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Temitayo O. Olofinjana petitions this court for review of

the Board of Immigration Appeals’s (BIA) denial of his motion to

reconsider its order affirming the immigration judge’s (IJ)

denial of his request for a continuance.      The respondent argues

that this court is without jurisdiction because Olofinjana was

ordered removed as an alien convicted of a crime involving moral

turpitude.     The respondent further contends that the denial of a

continuance does not involve a constitutional claim or a question

of law which would give this court jurisdiction under 8 U.S.C.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60647
                                 -2-

§ 1252(a)(2)(D).

     The denial of a continuance implicates due process where an

alien shows good cause for the continuance.    See Ali v. Gonzales,

440 F.3d 678, 680 (5th Cir. 2006); Patel v. U.S., I.N.S., 803

F.2d 804, 806-07 (5th Cir. 1986).   Therefore, Olofinjana’s

argument that the denial of a continuance violated his due

process rights because he showed good cause presents a

constitutional claim over which we have jurisdiction.     See § 1252

(a)(2)(D).

     This court reviews the BIA’s denial of a motion to

reconsider under a highly deferential abuse-of-discretion

standard.    Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000);

Osucukwu v. INS, 744 F.2d 1136, 1141-42 (5th Cir. 1984).      An IJ

may grant a continuance upon a showing of good cause.     Witter v.

INS, 113 F.3d 549, 555-56 (5th Cir. 1997).    Olofinjana argues

that a pending I-130 petition constitutes good cause for a

continuance.   However, 8 U.S.C. § 1154(c) prohibits the approval

of a petition if the Attorney General has determined that an

alien entered into a marriage for the purpose of evading

immigration laws.   The evidence showed that two prior petitions

filed on Olofinjana’s behalf were denied based on a finding of

fraud regarding the marriage upon which the petitions were based.

Thus, Olofinjana did not show good cause for a continuance.     The

BIA did not abuse its discretion in denying Olofinjana’s motion
                           No. 06-60647
                                -3-

to reconsider its decision affirming the IJ’s denial of a

continuance.   Olofinjana’s petition for review is DENIED.